Case 7:19-mc-00476-VB Document 4-1 Filed 10/21/19 Page 1 of 3




                      EXHIBIT “1”
                                 Case 7:19-mc-00476-VB Document 4-1 Filed 10/21/19 Page 2 of 3
InboxLGLIPG




From:                                    InboxLGLIPG
Sent:                                    Wednesday, October 2, 2019 3:18 PM
To:                                      'copyright@scribd.com'
Subject:                                 Notice of Infringement by: Marco Octavio Juarez Ortiz


Dear Sir/Madam:
I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our attention that
you are reproducing and distributing Watch Tower’s intellectual property illegally and without authorization.
Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual property.

Name of Infringing User: Marco Octavio Juarez Ortiz

Description of Work Being Infringed: My organization's literary work

Link to Infringing Material:

              Title of Work                                   Link to Infringing Work on Scribd
1             NO_51-S                                         https://www.scribd.com/document/291863131/NO-51-S
2             NO_50-S dr15c2-S                                https://www.scribd.com/doc/291863123/NO-50-S-dr15c2-S
3             NO_49-S                                         https://www.scribd.com/document/291863101/NO-49-S
4             NO_48-S                                         https://www.scribd.com/document/291863096/NO-48-S
5             NO_47-S                                         https://www.scribd.com/document/291863095/NO-47-S
6             NO_46-S                                         https://www.scribd.com/document/291863090/NO-46-S
7             NO_45-S                                         https://www.scribd.com/document/291863087/NO-45-S
8             NO_44-S                                         https://www.scribd.com/document/291863084/NO-44-S
9             NO_43-S                                         https://www.scribd.com/document/291863075/NO-43-S
10            NO_42-S                                         https://www.scribd.com/document/291863066/NO-42-S
11            NO_41-S                                         https://www.scribd.com/doc/291863064/NO-41-S
12            NO_40-S                                         https://www.scribd.com/document/291863053/NO-40-S
13            NO_39-S                                         https://www.scribd.com/document/291863046/NO-39-S
14            NO_38-S                                         https://www.scribd.com/document/291863042/NO-38-S
15            NO_37-S dr15a1-S                                https://www.scribd.com/doc/291863037/NO-37-S-dr15a1-S
16            NO_36-S                                         https://www.scribd.com/document/291863025/NO-36-S
17            NO_35-S                                         https://www.scribd.com/document/291863016/NO-35-S
18            NO_34-S                                         https://www.scribd.com/document/291863007/NO-34-S
19            NO_33-S                                         https://www.scribd.com/document/291863000/NO-33-S
20            NO_32-S                                         https://www.scribd.com/document/291862996/NO-32-S
21            NO_31-S                                         https://www.scribd.com/document/291862991/NO-31-S
22            NO_30-S                                         https://www.scribd.com/doc/291862988/NO-30-S
23            NO_29-S                                         https://www.scribd.com/document/291862983/NO-29-S
24            NO_28-S                                         https://www.scribd.com/document/291862981/NO-28-S
25            NO_27-S                                         https://www.scribd.com/document/291862978/NO-27-S
26            NO_26-S                                         https://www.scribd.com/document/291862974/NO-26-S
27            NO_25-S                                         https://www.scribd.com/document/291862970/NO-25-S
28            NO_24-S                                         https://www.scribd.com/document/291862966/NO-24-S
29            NO_23-S                                         https://www.scribd.com/document/291862964/NO-23-S
30            NO_22-S                                         https://www.scribd.com/document/291862962/NO-22-S
31            NO_21-S                                         https://www.scribd.com/document/291862959/NO-21-S
32            NO_20-S                                         https://www.scribd.com/document/291862957/NO-20-S
33            NO_19-S                                         https://www.scribd.com/document/291862954/NO-19-S
34            NO_18-S                                         https://www.scribd.com/document/291862949/NO-18-S
35            NO_17-S                                         https://www.scribd.com/document/291862942/NO-17-S
36            NO_16-S                                         https://www.scribd.com/document/291862939/NO-16-S
                                                                      1
37   NO_15-S           Case 7:19-mc-00476-VB        Document    4-1 Filed 10/21/19 Page 3 of 3
                                                     https://www.scribd.com/document/291862936/NO-15-S
38   NO_14-S dr15c1-S                                 https://www.scribd.com/doc/291862932/NO-14-S-dr15c1-S
39   NO_13-S                                          https://www.scribd.com/document/291862913/NO-13-S
40   NO_12-S                                          https://www.scribd.com/document/291862908/NO-12-S
41   NO_11-S                                          https://www.scribd.com/document/291862900/NO-11-S
42   NO_10-S                                          https://www.scribd.com/document/291862898/NO-10-S
43   NO_09-S                                          https://www.scribd.com/document/291862894/NO-09-S
44   NO_08-S                                          https://www.scribd.com/document/291862886/NO-08-S
45   NO_07-S                                          https://www.scribd.com/document/291862879/NO-07-S
46   NO_06-S                                          https://www.scribd.com/document/291862874/NO-06-S
47   NO_05-S                                          https://www.scribd.com/document/291862871/NO-05-S
48   NO_04-S                                          https://www.scribd.com/document/291862869/NO-04-S
49   NO_03-S                                          https://www.scribd.com/document/291862865/NO-03-S
50   NO_02-S                                          https://www.scribd.com/document/291862861/NO-02-S
51   NO_01-S                                          https://www.scribd.com/document/291862854/NO-01-S
52   Branch Organization Watchtower                   https://www.scribd.com/doc/267255993/Branch-Organization-
                                                      Watchtower



Link to Lawful Display of Material(s) on Watch Tower’s site: These works are not publicly available on Watch
Tower's site.

We hereby request that you take all steps necessary to immediately remove the infringing materials from your website.
Advise us in writing within ten (10) days of the date of this letter whether or not you will take the requested action.

I have a good faith belief that use of the materials in the manner complained of is not authorized by the copyright
owner, its agent, or the law.

I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf of the
owner of the infringed materials.

                                               Sincerely,

                                              Paul Polidoro

                                              Paul Polidoro
                                              Associate General Counsel

Intellectual Property Owner: Watch Tower Bible and Tract Society of Pennsylvania
Company: Watch Tower Bible and Tract Society of Pennsylvania
Address: 200 Watchtower Drive
City, State, and Zip: Patterson, NY 12563
Name and Title: Paul Polidoro, Associate General Counsel
Attorney Address: 100 Watchtower Drive, Patterson, NY 12563
Email Address: InboxLGLcopyright@jw.org
Telephone: 845-306-0711




                                                              2
